Order filed, July 05, 2013.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00218-CR
                                 ____________

                  DANIEL MICAH VERMILYEA, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 176th District Court
                             Harris County, Texas
                        Trial Court Cause No. 1335846


                                     ORDER

      The reporter’s record in this case was due May 07, 2013. See Tex. R. App.
P. 35.1. On May 16, 2013, this court ordered the court reporter to file the record
within 30 days. The record has not been filed with the court. Because the
reporter’s record has not been filed timely, we issue the following order.

      We order Judy Ann Fox and Marcia Barnett, the court reporters, to file
the record in this appeal within 30 days of the date of this order. No further
extensions will be entertained absent exceptional circumstances. The trial and
appellate courts are jointly responsible for ensuring that the appellate record is
timely filed. See Tex. R. App. P. 35.3(c). If Judy Ann Fox and Marcia Barnett
do not timely file the record as ordered, we will issue an order directing the trial
court to conduct a hearing to determine the reason for the failure to file the record.



                                   PER CURIAM